Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-5 are allowed.
Claims 1 and 6 are cancelled.
Applicant’s amendment including amended claims filed on 12/30/2021 has been entered.
Claim objections have been withdrawn.
The non-statutory double patenting rejections over claims have been withdrawn.
There is no double patenting rejection over claims of U.S. Patent no. US 10819373 B2, US 10432228 B2 and co-pending Application No. 16/866,163 because the amended claims of the present application are not anticipated by or obvious over the claims of U.S. Patent no. US 10819373 B2, US 10432228 B2 and co-pending Application No. 16/866,163. 
Claim rejections under 35 U.S.C. 101 have been withdrawn.
Claim rejections under 35 U.S.C. 103 have been withdrawn.
The following is an examiner’s statement of reasons for allowance:
As per independent claim 2, the prior arts of record do not teach that

    PNG
    media_image1.png
    294
    758
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    68
    762
    media_image2.png
    Greyscale

The prior art or record JEONG et al. (US 20150082131 A1) teach that a transmitting apparatus and a receiving apparatus are provided. The transmitting apparatus includes: an encoder configured to generate a low density parity check (LDPC) codeword by performing LDPC encoding; an interleaver configured to interleave the LDPC codeword; and a modulator configured to modulate the interleaved LDPC codeword according to a modulation method to generate a modulation symbol. The interleaver includes a block interleaver formed of a plurality of columns each comprising a plurality of rows, and the block interleaver is configured to divide the plurality of columns into at least two parts and interleave the LDPC codeword (abstract).
However JEONG et al. do not explicitly teach that

    PNG
    media_image1.png
    294
    758
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    68
    762
    media_image2.png
    Greyscale
as recited in independent claim 2.

Tong et al. (US 20090083604 A1) teach an LDPC encoder with a complexity that increases linearly as a function of block size is provided. They arc implementable with simple logic 
However Tong et al. do not explicitly teach that

    PNG
    media_image1.png
    294
    758
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    68
    762
    media_image2.png
    Greyscale
as recited in independent claim 2.
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 2 is allowable over the prior arts of record. Claims 3-5 are allowed because of the combination of additional limitations and the limitations listed above.

Thus, claims 2-5 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boutillon et al. (US 20050138519 A1, publication date: June 23, 2005) disclose that a decoder of LDPC codewords on GF(rq), using the iterative belief propagation algorithm comprises at least storing means to store a posteriori information on variables. Updating means updates the a posteriori information on variables, and computation means computes variables to constrain messages from a posteriori information on variables and variable to constraint messages from previous iteration. Computation means computes a constraint to variable messages from variable to constraint messages computed by the first computation means. Computation means updates the a posteriori information on variables. Shuffle means transfers the a posteriori information on variables to the first computation means, and shuffle means transfers information from the second computation means to the storing means. Compression-storage-decomp- ression means constraint to variable messages. In one form, the invention concerns also corresponding method, computer program and system (abstract).

Kyung et al. (US 20070204198 A1, publication date: August 30, 2007) disclose an apparatus and a method for transmitting/receiving a signal in a communication system, which generates an Affine Permutation Matrix -Low Density Parity Check (APM -LDPC) codeword by encoding an information vector in an APM -LDPC encoding scheme which is a preset structured LDPC encoding scheme, and detects the information vector by decoding the signal in a decoding scheme corresponding to the APM -LDPC encoding scheme, thereby making it possible to generate a Low Density Parity Check (LDPC) code in the form of maximizing a girth while minimizing complexity (abstract).

Pisek et al. (US 20120084625 A1, publication date: April 5, 2012) disclose an apparatus and method to decode LDPC code. The apparatus includes a memory and a number of LDPC .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111